ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
CH2M HILL Constructors, Inc.               )      ASBCA Nos. 58164, 58770, 58962
                                           )                 58963,58964,58965
Under Contract No. FA8903-06-D-85 l 0      )

APPEARANCES FOR THE APPELLANT:                    Bennett J. Lee, Esq
                                                  Nicholas A. Merrell, Esq.
                                                   Varela, Lee, Metz & Guarino, LLP
                                                   San Francisco, CA

APPEARANCES FOR THE GOVERNMENT:                   Lt Col Matthew J. Mulbarger, USAF
                                                   Air Force Chief Trial Attorney
                                                  William M. Lackermann, Jr., Esq.
                                                   Senior Trial Attorney
                                                  John Pettit, Esq.
                                                  Anna F. Kurtz, Esq.
                                                   Trial Attorneys

                               ORDER OF DISMISSAL

      The appeals have been settled. Accordingly, they are dismissed from the Board· s
docket with prejudice.

      Dated: 24 September 2015



                                               OWEN C. WILSON
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58164, 58770, 58962, 58963
58964, 58965, Appeals of CH2M HILL Constructors, Inc., rendered in conformance with
the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2